DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Amendment filed on 11/21/2022.  
Claims 1-28 are presented for further consideration.
Response to Arguments
Applicant’s remarks have been fully considered but they are unpersuasive.
Application argues that the combination of Badam, Ghidireac and Makkar fails to teach newly amended limitation “a security policy for each memory object”. 
The examiner respectfully disagrees. The prior art of record Makkar teaches a security policy for each memory object ([0095], When a data object is created, the create function {API} can also specify the policy or set of policies that needs to be applied on the object;
[0077], The specified policies may relate to, for example, system performance, data protection and data security… Data protection policies may relate to, for example, data backup and/or data deletion. Data security policies may relate to, for example, when and how data should be encrypted, who has access to particular data, etc. The specified policies can also include polices for power management, storage efficiency, data retention, and deletion criteria; 
[0078], The content management component 49 uses the metadata tracked by the MDS 54 to determine which objects to act upon (e.g., move, delete, replicate, encrypt, compress); [0099], maps global object IDs to their corresponding location IDs and policy IDs (and/or any other metadata that may be associated with a data object)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 13-18, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Badam et al. (US 2013/0205114; hereinafter Badam) in view of Ghidireac et al. (US 10,592,475; hereinafter Ghidireac), further in view of Makkar et al. (US 2013/0346444; hereinafter referred as Makkar).
Regarding independent claim 1, Badam teaches a hardware-based processing node of an object memory fabric (
Fig. 1 & [0033], multiple storage devices 122 may be implemented at various locations within the nodes of the network 128 {memory fabric}. Embodiments of the network 128 may provide dedicated or shared memory resources for one or more of the computing devices 102, though other implementations of storage/memory resources or capacity may be used in conjunction with the network 128; [0027], an object operation may be performed directly on the storage device 122 at a granularity that corresponds to the size of the object of the object operation; [0119], the storage device 122 is capable of retrieving (or otherwise modify) data associated with the stored objects by tracking the object identifier, location, and size of each object in a table 406, as shown in FIG. 4B;
Note that, computing device 102, storage device 122 (see Fig. 2) and Backing Store 118 correspond to Applicant’s {hardware-based processing node}), the hardware-based processing node comprising: one or more memory modules (Fig. 2, Storage Device),
each memory module comprising a hardware component installed in the hardware-based processing node (Fig. 2, Storage Device 122 comprising hardware components, e.g., DRAM, SRAM, Non-Volatile Storage media), 
the one or more memory modules further comprising both temporary memory and persistent storage (Badman, [0031]-[0033], The storage device 122 may be any kind of storage device 122. The storage device 122 may be a non-volatile storage device in which data stored on the storage device 122 persists across reboots… The storage device 122 may be a volatile storage device or a caching device implemented using any known caching technology… The storage device 122 may be used for storing data associated with the computing device 102 or other computing devices 102 connected to a network 128), wherein the memory module stores and manages one or more memory objects (Badman, [0027], the device driver 120 may provide support for any type of storage granularity, including an object-level granularity, which may include mapping physical addresses for the memory elements 126 to logical addresses or virtual addresses. Object-level granularity may reduce programming requirements or operating system resources needed to interact with the storage device 122 because object-level granularity performs the operations associated with access requests at a granularity or size for the specific data associated with the access requests. For example, an object operation may be performed directly on the storage device 122 at a granularity that corresponds to the size of the object of the object operation, rather than at a granularity that corresponds to a predetermined block size for block-based storage media. Implementing such functions at the device driver 120 also eliminates the need for a separate address translation layer at the controller 124 on the storage device 122), 
each memory module comprising a container storing application data and expandable metadata for the memory object,  (
Badman, [0119], [0143] & [0145], object operation includes an object identifier. The method includes performing the object operation directly on a storage device. A physical address for the object corresponding to the object identifier is mapped directly to the object identifier in an index managed by the hardware device manager;
Badman teaches memory object consists data segment (for storing application data) and associated metadata (i.e., Object ID, address, size) as shown in Fig. 4. Badman further teaches a data structure (e.g., a table or a tree) for managing the metadata, the data structure that associates entries of metadata of memory objects is stored in storage device 122 storing both data segment and metadata of a memory object as shown in [0119], the table 406 is stored on the storage device 122). 
Badman does not explicitly teach the application data and metadata local to and stored within the memory object.
In an analogous art of object management, Ghidireac teaches the application data and metadata local to and stored within the memory object (
Ghidireac, Fig. 1 & col. 4, ll. 60-66, object storage 30 store object data and object metadata; 

    PNG
    media_image1.png
    794
    624
    media_image1.png
    Greyscale

col. 6, ll. 17-25, An unstructured object store provided via an object storage service 300 as illustrated in FIGS. 1 through 3 may have advantages including but not limited to the ability to store very large data sets, high throughput, reliability and high availability due to features such as data replication, and flexibility. A client may leverage the object storage service 300 to easily, and relatively inexpensively, provision additional storage as needed without having to install and configure additional storage devices on the client's network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Badman and Ghidireac before them, to incorporate Badman’s managing metadata in data structure (e.g., a table or a tree) with Ghidireac’s maintaining metadata in both structured table (i.e., metadata maintained in the DCFS directory) and unstructured object storage (Fig. 1, wherein metadata and application data are stored in object itself). The motivation of doing so would be for the benefits of ability to store very large data sets, high throughput, reliability and high availability due to features such as data replication, and flexibility (Ghidireac, col. 6, ll. 17-25, An unstructured object store provided via an object storage service 300 … ability to store very large data sets, high throughput, reliability and high availability due to features such as data replication, and flexibility... easily, and relatively inexpensively, provision additional storage as needed without having to install and configure additional storage devices on the client's network).
In view of Ghidireac, Badman further teaches
wherein: 5 each memory object is created natively by the memory module at a hardware layer of the one or more memory modules through the name space of the object memory fabric (
Badman, [0141], the physical address is mapped directly to the object identifier in an absence of a block-based translation layer or other intermediate address translation layer or intermediate mapping layer for the storage device 122. The object store interface provides native object storage functionality on the storage device 122. Providing direct mapping between the physical address and the object identifier allows the elimination of additional abstraction between the application and the storage device 122; [0031]-[0033], The storage device 122 may be any kind of storage device 122. The storage device 122 may be a non-volatile storage device in which data stored on the storage device 122 persists across reboots)… The storage device 122 may be a volatile storage device or a caching device implemented using any known caching technology… The storage device 122 may be used for storing data associated with the computing device 102 or other computing devices 102 connected to a network 128.
Note that Badman teaches the physical address is mapped directly to the object identifier, the physical addresses may reference any of non-volatile storage, volatile storage device or a caching device that are local or across networks without distinction between local and remote location and without distinction between persistent and temporary storage);
each memory object is managed by the memory module at the hardware layer of the one or more memory modules through the name space of the object memory fabric (Badman, [0140]-[0141], a memory access command to a memory storage device 122 from an application. The storage device 122 is configured to provide native support for object storage…  The physical address is mapped directly to an object identifier {name space of the object memory fabric} associated with the memory access command according to an object store interface for the storage device),
without distinction between persistent storage and temporary memory and without distinction between local and remote location of memory objects on the memory fabric (Badman, [0141], the physical address is mapped directly to the object identifier in an absence of a block-based translation layer or other intermediate address translation layer or intermediate mapping layer for the storage device 122. The object store interface provides native object storage functionality on the storage device 122. Providing direct mapping between the physical address and the object identifier allows the elimination of additional abstraction between the application and the storage device 122; [0142], The physical address has an arbitrary granularity associated with an object corresponding to the object identifier {name space}. Each operation may be performed at an object-level granularity according to the specific access command to the storage device 122, such that access to the storage device 122 is based on the size of the object associated with the operation, rather than a predetermined block size.
Upon the broadest reasonable interpretation, the direct mapping between the physical address and the object identifier allows the eliminating distinction between persistent storage and temporary memory and the distinction between local and remote location)
 and based on the metadata of the memory object, the metadata defining contextual information about data of the memory object, use and management of the memory objects, relationships to other memory objects
(Badman, [0119], the storage device 122 is capable of retrieving (or otherwise modify) data associated with the stored objects by tracking the object identifier, location, and size of each object in a table 406, as shown in FIG. 4B {contextual information about data of the memory object}… a structure other than a table may be used to store tracking information for each object on the storage device 122. For example, a tree structure may be used to store the tracking information; [0123]-[0134], the operations for creating, destroying, reading, and writing objects are described, wherein Input/Output (I/O) instructions by the applications is not needed; [0140]-[0141], a memory access command to a memory storage device 122 from an application. The storage device 122 is configured to provide native support for object storage…  The physical address is mapped directly to an object identifier associated with the memory access command according to an object store interface for the storage device;
Ghidireac, Fig. 1 & col. 4, ll. 60-66, object storage 30 store object data and object metadata),
and physical addressing of both the temporary memory and the persistent storage of the object memory fabric is managed by the memory modules at the hardware layer of the memory modules within each memory object (
Badman, [0141], the physical address is mapped directly to the object identifier in an absence of a block-based translation layer or other intermediate address translation layer or intermediate mapping layer for the storage device 122. The object store interface provides native object storage functionality on the storage device 122. Providing direct mapping between the physical address and the object identifier allows the elimination of additional abstraction between the application and the storage device 122;
[0142], The physical address has an arbitrary granularity associated with an object corresponding to the object identifier {name space}. Each operation may be performed at an object-level granularity according to the specific access command to the storage device 122, such that access to the storage device 122 is based on the size of the object associated with the operation, rather than a predetermined block size) and 
each memory object is accessed by applications executing on the hardware-based processing node by object name through the object name space of the object memory fabric without distinction between the persistent storage and the temporary memory or the local or remote location on the memory fabric (Badman, [0119], the storage device 122 is capable of retrieving (or otherwise modify) data associated with the stored objects by tracking the object identifier, location, and size of each object in a table 406, as shown in FIG. 4B; [0123]-[0134], the operations for creating, destroying, reading, and writing objects are described, wherein Input/Output (I/O) instructions by the applications is not needed; [0140]-[0141], a memory access command to a memory storage device 122 from an application. The storage device 122 is configured to provide native support for object storage…  The physical address is mapped directly to an object identifier associated with the memory access command according to an object store interface for the storage device).
Although Badman teaches data security ([0087], The media encryption by the encryption module 314 provides a level of security for data stored), Badman and Ghidireac do not explicitly teach a security policy for each memory object.
Badman and Ghidireac do not explicitly teach the metadata of the memory object includes and one or more triggers for the memory object.
In an analogous art of memory object management,
Makkar teaches a security policy for each memory object (
[0095], When a data object is created, the create function {API} can also specify the policy or set of policies that needs to be applied on the object;
[0077], The specified policies may relate to, for example, system performance, data protection and data security… Data protection policies may relate to, for example, data backup and/or data deletion. Data security policies may relate to, for example, when and how data should be encrypted, who has access to particular data, etc. The specified policies can also include polices for power management, storage efficiency, data retention, and deletion criteria; 
[0078], The content management component 49 uses the metadata tracked by the MDS 54 to determine which objects to act upon (e.g., move, delete, replicate, encrypt, compress); [0099], maps global object IDs to their corresponding location IDs and policy IDs (and/or any other metadata that may be associated with a data object)).
Makkar also teaches based on metadata of the memory object including contextual information about data of the memory object, use and management of the memory object, relationships to other memory objects, and one or more triggers for the memory object (
[0072], The MDS 54 stores data object metadata, which can include metadata specified by users, inferred metadata and/or system-generated metadata; 
[0074], System-generated inferred metadata is metadata generated by the server system 202 and includes working set information (e.g., access order information used for object prefetching), and object relationship information; these metadata are generated by the system to enable better “searching” via metadata queries; Figs. 14 ~ 18 & [0142]-[0152], the various metadata operations and search performed by the MDS 54; 
[0077], a “policy” can be a set of specific rules {metadata} regarding where to store what, when to migrate data, etc. 
As shown in Makkar, [0095]-[0096], the policy or set of policies are also metadata that are defined for the object because the defined policies need to be applied on the object to manage the object.
[0095], When a data object is created, the create function can also specify the policy or set of policies that needs to be applied on the object.
[0096], Each time during an object read/write or delete, the server system 202 uses the policy {metadata} ID encoded in the object handle to quickly look up in the policy store the action {executable trigger instructions} that needs to be taken; [0097], allows the policy ID and/or any other metadata associated with a data object to be identified.
[0095]- [0097] & [0076]-[0077], the actions corresponds to {executable trigger instructions} because they execute actions in response to trigger events. 
[0076], execute actions {executable trigger instructions} to enforce defined policies {metadata} in response to system-defined trigger events and/or user-defined trigger events; 
[0011], distributed object store is a “raw” object store… It has an object address space and has the ability to span that object address space across other similar storage systems spread over geographic distances). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Badam, Ghidireac and Makkar before them, to improve Badam’s metadata defined for each object with Ghidireac’s storing application data and metadata in object itself, Makkar’s policy based data management for managing the lifecycle of data objects and Makkar’s object memory fabric instruction model provided based on metadata defined for each memory object and based on various attributes of the memory objects. 
The motivation of doing so would be for the benefits of object memory fabric instruction model that provides flexibility to allow data objects to have different metadata attributes and different numbers of metadata attributes (Makkar, [0014]), allow efficient search and retrieval of data objects without the requirement of a hierarchical organization (Makkar, [0006], [0009])
a policy (e.g., data protection and security policy) based data management subsystem for managing the lifecycle of data objects and the metadata stored in the content repository (Makkar, [0076]; [0078]), and allow dynamically created queries (Makkar, [0072, 0076 & 0115]). 
The combination of Badam, Ghidireac and Makkar further teaches the metadata accessible by the applications executing on the hardware-based processing node through an Application Program Interface (API) of the object memory fabric (
Makkar, [0084], the distributed object store uses a multilevel object handle, as illustrated in FIG. 7. When a client 204 creates a data object, it receives an object handle 71 as the response to creating the object... Clients 204 can store this object handle 71 {API}, containing the global object ID location ID and policy ID. Note that, policies of the object correspond to object metadata; [0095], When a data object is created, the create function {API} can also specify the policy or set of policies that needs to be applied on the object.
[0096], Each time during an object read/write or delete, the server system 202 uses the policy {metadata} ID encoded in the object handle to quickly look up {access} in the policy store {metadata} the action {executable trigger instructions} that needs to be taken; [0097], allows the policy ID and/or any other metadata associated with a data object to be identified;
[0074], System-generated inferred metadata is metadata generated by the server system 202 and includes working set information (e.g., access order information used for object prefetching), and object relationship information; these metadata are generated by the system to enable better “searching” via metadata queries; [0121], The most significant metadata operations that the MDS 54 performs are the following: attaching metadata to a data object (SET-ATTRS), getting the currently attached attributes a data object (GET-ATTRS), getting the value associated with one or more identified attributes (GET-ATTR-VAL), removing metadata (REMOVE-ATTRS), removing all information about an OID from the MDS 54 (DESTROY-ATTRS). Another possible metadata operation is replication, as discussed below. All of these operations specify a domain ID and the OID of the data object on which they are intended to act; Figs. 14 ~ 18 & [0142]-[0152], the various metadata operations and search performed by the MDS 54… FIG. 14 illustrates the overall process of servicing a client-initiated request (or command) to perform a metadata operation, according to one embodiment. Initially, at 1401 an N-module 214 of a node 208 in a storage cluster receives from a client 204 a request to perform a metadata operation. The request contains the OID of the data object to which the metadata operation relates;
Badman, [0141], the physical address is mapped directly to the object identifier in an absence of a block-based translation layer or other intermediate address translation layer or intermediate mapping layer for the storage device 122. The object store interface provides native object storage functionality on the storage device 122. Providing direct mapping between the physical address and the object identifier allows the elimination of additional abstraction between the application and the storage device 122;
[0119], the storage device 122 is capable of retrieving (or otherwise modify) data associated with the stored objects by tracking the object identifier, location, and size of each object in a table 406, as shown in FIG. 4B {contextual information about data of the memory object}; [0123]-[0134], the operations for creating, destroying, reading, and writing objects are described; [0140]-[0141], a memory access command to a memory storage device 122 from an application. The storage device 122 is configured to provide native support for object storage…  The physical address is mapped directly to an object identifier associated with the memory access command {API} according to an object store interface for the storage device).
Regarding independent claim 13, Badman teaches an object memory fabric (Fig. 1) comprising: … (Claim 13 recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1.)
Additionally, Badam teaches a node router communicatively coupled with each of the plurality of memory modules of the node and routing memory objects or portions of memory objects between the plurality of memory modules of the node at a hardware layer of the node router and based on the managing of the memory objects by the memory modules; and one or more inter-node routers communicatively coupled with each node router, wherein the node router of each of the plurality of nodes of the object memory fabric is communicatively coupled with at least one of the inter-node routers and the inter-node routers memory objects or portions of memory objects between the plurality of nodes through the node router of each of the hardware-based processing nodes based on the managing of the memory objects by the memory modules (Badam, [0057]-[0058], [0061] & [0064], the system bus 240 may be a PCI-e bus, a Serial Advanced Technology Attachment (“serial ATA”) bus, parallel ATA, or the like. In another embodiment, the system bus 240 is an external bus such as small computer system interface (“SCSI”), FireWire, Fiber Channel, USB, PCIe-AS …the master controller 224 communicates with one or more storage controllers 254 where the storage device/non-volatile storage device 122 may appear as a storage device connected through a SCSI bus, Internet SCSI (“iSCSI”), fiber channel, etc. Meanwhile the storage device/non-volatile storage device 122 may autonomously manage objects and may appear as an object file system or distributed object file system. The master controller 224 may also be accessed by peer controllers 256 and/or application specific processors 258).
Regarding independent claim 23, Badman teaches a method for storing and managing one or more memory objects in an object memory fabric (Figs. 1, 2 & 6), the method comprising: …(Claim 23 recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1.)
Regarding claims 2, 14 and 24, the combination of Badman, Ghidireac and Makkar further teaches wherein the memory module manages both the persistent storage and temporary memory without distinction through the one or more memory objects (Badman, [0141], the physical address is mapped directly to the object identifier in an absence of a block-based translation layer or other intermediate address translation layer or intermediate mapping layer for the storage device 122. The object store interface provides native object storage functionality on the storage device 122. Providing direct mapping between the physical address and the object identifier allows the elimination of additional abstraction between the application and the storage device 122; [0142], The physical address has an arbitrary granularity associated with an object corresponding to the object identifier {name space}. Each operation may be performed at an object-level granularity according to the specific access command to the storage device 122, such that access to the storage device 122 is based on the size of the object associated with the operation, rather than a predetermined block size). 
Regarding claims 3, 15 and 25, the combination of Badman, Ghidireac and Makkar further teaches wherein both the persistent storage and temporary memory without distinction comprises 15 managing all of the one or more memory objects as stored in temporary memory regardless of an underlying physical storage media (Badman, [0141], the physical address is mapped directly to the object identifier in an absence of a block-based translation layer or other intermediate address translation layer or intermediate mapping layer for the storage device 122. The object store interface provides native object storage functionality on the storage device 122. Providing direct mapping between the physical address and the object identifier allows the elimination of additional abstraction between the application and the storage device 122; [0142], The physical address has an arbitrary granularity associated with an object corresponding to the object identifier {name space}. Each operation may be performed at an object-level granularity according to the specific access command to the storage device 122, such that access to the storage device 122 is based on the size of the object associated with the operation, rather than a predetermined block size).
Regarding claims 4, 16 and 26, the combination of Badman, Ghidireac and Makkar further teaches wherein the object memory fabric comprises a plurality of hardware-based processing nodes and wherein the one or more memory objects are accessed and managed across the object memory fabric through the object name space of the object memory fabric (Badman, [0119], the storage device 122 is capable of retrieving (or otherwise modify) data associated with the stored objects by tracking the object identifier, location, and size of each object in a table 406, as shown in FIG. 4B; [0123]-[0134], the operations for creating, destroying, reading, and writing objects are described).
Regarding claims 5, 17 and 27, the combination of Badman, Ghidireac and Makkar further teaches wherein each memory object and properties of each memory object are maintained on any one or more of the plurality of nodes in the object memory fabric, wherein managing the memory objects includes maintaining the memory objects and properties of the memory objects as the memory objects are moved, split, or duplicated between nodes (Badman, [0119], the storage device 122 is capable of retrieving (or otherwise modify) data associated with the stored objects by tracking the object identifier, location, and size of each object in a table 406, as shown in FIG. 4B; [0123]-[0134], the operations for creating, destroying, reading, and writing objects are described; 
Makkar, [0121], The most significant metadata operations that the MDS 54 performs are the following: attaching metadata to a data object (SET-ATTRS), getting the currently attached attributes a data object (GET-ATTRS), getting the value associated with one or more identified attributes (GET-ATTR-VAL), removing metadata (REMOVE-ATTRS), removing all information about an OID from the MDS 54 (DESTROY-ATTRS). Another possible metadata operation is replication).
Regarding claims 6, 18 and 28, the combination of Badman, Ghidireac and Makkar further teaches wherein the object name space is unconstrained by the physical addresses managed by the one or more memory objects (
Badman, [0119], the storage device 122 is capable of retrieving (or otherwise modify) data associated with the stored objects by tracking the object identifier, location, and size of each object in a table 406, as shown in FIG. 4B; [0123]-[0134], the operations for creating, destroying, reading, and writing objects are described; Note that, object identifier is not constrained by physical addresses; [0140]- [0141], a memory access command to a memory storage device 122 from an application. The storage device 122 is configured to provide native support for object storage…  The physical address is mapped directly to an object identifier associated with the memory access command according to an object store interface for the storage device;
Makkar, [0069], raw object access uses system-generated global object IDs to access data objects).
Claims 7-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badam et al. (US 2013/0205114; hereinafter Badam), in view of Ghidireac et al. (US 10,592,475; hereinafter Ghidireac), further in view of Makkar et al. (US 2013/0346444; hereinafter referred as Makkar), further in view of Dalal et al. (US 2014/0165196; hereinafter Dalal).
Regarding claim(s) 7, Badman, Ghidireac and Makkar do not explicitly teach the memory module in the distributed virtual multiprocessor includes a Dual In-line Memory Module (DIMM) card. 
However, DIMM card is well known and commonly used in the art. For example, Dalal teaches the hardware-based processing node comprises a Dual In-line Memory Module (DIMM) card ([0065], A processor module 500-1 can include ICs 520-0/1 mounted to a printed circuit board (PCB) type substrate 522. PCB type substrate 522 can include in-line module connection 502, which in one very particular embodiment can be a DIMM compatible connection… [0066], processor module functions are distributed among single purpose type ICs. IC 520-2 can be a processor IC, which can be an offload processor 508. IC 520-3 can be a memory IC which can include local memory 510, buffer memory, or combinations thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Badman, Ghidireac, Makkar and Dalal before them, to use a DIMM card, as demonstrated by Dalal, and to incorporate the Dual In-line Memory Module (DIMM) card into the hardware-based processing node disclosed by Badam, in order to provide a significant increase in effective computing power (Dalal, [0034]) and large capacity of memory space with the high-density DIMM card. Thus, the combination of Badam, Makkar and Dalal teaches each memory module comprises a Dual In-line Memory Module (DIMM) card.
Regarding claim(s) 8, the combination of Badman, Ghidireac, Makkar further teaches wherein the hardware-based processing node comprises a commodity server, wherein the one or more memory modules comprises a plurality of memory modules, and wherein each memory module comprises a Memory Module installed within the commodity server (Badam, [0027], The controller 124 {memory modules} may include hardware, … The controller 124 on the storage device 122 exposes direct access to memory elements 126 on the storage device 122 to the device driver 120... The device driver 120 may cooperate with hardware support offered by the controller 124 corresponding to the storage device 122). 
Badman, Ghidireac, and Makkar do not explicitly teach the memory module in the distributed virtual multiprocessor includes a Dual In-line Memory Module (DIMM) card. 
However, DIMM card is well known and commonly used in the art. For example, Dalal teaches the hardware-based processing node comprises a Dual In-line Memory Module (DIMM) card ([0065], A processor module 500-1 can include ICs 520-0/1 mounted to a printed circuit board (PCB) type substrate 522. PCB type substrate 522 can include in-line module connection 502, which in one very particular embodiment can be a DIMM compatible connection… [0066], processor module functions are distributed among single purpose type ICs. IC 520-2 can be a processor IC, which can be an offload processor 508. IC 520-3 can be a memory IC which can include local memory 510, buffer memory, or combinations thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Badman, Ghidireac, Makkar and Dalal before them, to use a DIMM card, as demonstrated by Dalal, and to incorporate the Dual In-line Memory Module (DIMM) card into the hardware-based processing node disclosed by Badam, Ghidireac and Makkar, in order to provide a significant increase in effective computing power (Dalal, [0034]) and large capacity of memory space with the high-density DIMM card. 
Further note that the feature of commodity server including a Dual In-line Memory Module (DIMM) card is also taught by Dalal ([0034], the module can be inserted into a Dual Inline Memory Module (DIMM) slot on a commodity computer or server using a DIMM connector (407), providing a significant increase in effective computing power to system 400. The XIMM may communicate with other components in the commodity computer or server via one of a variety of busses including but not limited to any version of existing double data rate standards (e.g., DDR, DDR2, DDR3, etc.))
Regarding claim(s) 19, claim 19 recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8.
Regarding claim(s) 9, Badam further teaches a (Badam, [0057]-[0058], [0061] & [0064], the system bus 240 may be a PCI-e bus, a Serial Advanced Technology Attachment (“serial ATA”) bus, parallel ATA, or the like. In another embodiment, the system bus 240 is an external bus such as small computer system interface (“SCSI”), FireWire, Fiber Channel, USB, PCIe-AS …the master controller 224 communicates with one or more storage controllers 254 where the storage device/non-volatile storage device 122 may appear as a storage device connected through a SCSI bus, Internet SCSI (“iSCSI”), fiber channel, etc. Meanwhile the storage device/non-volatile storage device 122 may autonomously manage objects and may appear as an object file system or distributed object file system. The master controller 224 may also be accessed by peer controllers 256 and/or application specific processors 258) and 
and in response to the managing of the memory objects by the memory modules based on the metadata of each memory object, the metadata defining contextual information about data of the memory object, use and management of the memory object, relationships to other memory objects, and one or more triggers for the memory object (Badman, [0140] - [0141], a memory access command to a memory storage device 122 from an application. The storage device 122 is configured to provide native support for object storage…  The physical address is mapped directly to an object identifier {name space of the object memory fabric} associated with the memory access command according to an object store interface for the storage device; [0143], maintain 616 an index such as a table 406 configured to track a location and a size of object data on the storage device 122. The object data corresponds to the object identifier… The table 406 may include an entry for each of the objects stored on the storage device 122. The entries may include information {property associated with the memory object} describing the location (such as a first address) of each object and a size of each object. The location and size information may allow the storage device 122 to find and modify stored objects; [0145], object operation includes an object identifier. The method includes performing the object operation directly on a storage device. A physical address for the object corresponding to the object identifier is mapped directly to the object identifier in an index managed by the hardware device manager; [0119], a structure other than a table may be used to store tracking information for each object on the storage device 122. For example, a tree structure may be used to store the tracking information; upon the broadest reasonable interpretation, metadata in a table structure or a tree structure is expandable because a new entry can be added to the table and a tree node can be added to the tree structure; 
Makkar, [0072], The MDS 54 stores data object metadata, which can include metadata specified by users, inferred metadata and/or system-generated metadata. The MDS 54 also allows data objects to be identified and retrieved by searching on any of that metadata. The metadata may be distributed across nodes in the system; [0076], execute actions to enforce defined policies in response to system-defined trigger events and/or user-defined trigger events; Figs. 14 ~ 18 & [0142-0152], wherein metadata for each memory object defined are used according to various memory data flow models).
Regarding claim(s) 10 and 20, the combination of Badman, Ghidireac, Makkar, and Dalal further teaches wherein the node router comprises a Peripheral Component Interconnect Express (PCI-e) card installed within the commodity server (Badam, [0057]-[0058], [0061] & [0064], the system bus 240 may be a PCI-e bus, a Serial Advanced Technology Attachment (“serial ATA”) bus, parallel ATA, or the like. In another embodiment, the system bus 240 is an external bus such as small computer system interface (“SCSI”), FireWire, Fiber Channel, USB, PCIe-AS …the master controller 224 communicates with one or more storage controllers 254; 
Dalal, Fig. 6-1 & [0103], I/O device 602 can include, but is not limited to, peripheral component interconnect (PCI) and/or PCI express (PCIe) devices connecting with host motherboard via PCI or PCIe bus (e.g., 612)).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Badam et al. (US 2013/0205114; hereinafter Badam) in view of Ghidireac et al. (US 10,592,475; hereinafter Ghidireac), further in view of Makkar et al. (US 2013/0346444; hereinafter referred as Makkar), further in view of Yokoya et al. (US 2011/0283071; hereinafter Yokoya).
Regarding claim(s) 11 and 21, Badman, Ghidireac, and Makkar do not explicitly teach the hardware-based processing node comprises a mobile computing device. However, mobile computing device is well known and commonly used in the art.
For example, Yokoya teaches a mobile computing device with multiple processing nodes ([0027], A mobile computing device may have several processing nodes that operate in multiprocessor fashion … a memory system may include virtual memory address to physical memory address translation using a memory management unit (MMU) that typically relies on dividing the memory into pages. As will be described in more detail below, embodiments of the present invention allow placing a portion of the memory system in a low power mode in order to conserve power usage and extend battery life).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Badman, Ghidireac, Makkar, and Yokoya before them, to incorporate Yokoya’s mobile computing device having several processing nodes into the hardware-based processing node disclosed by Badman, Ghidireac, and Makkar, because Yokoya teaches that Mobile computing devices are a ubiquitous fixture of modern society ([0003], Mobile computing devices are a ubiquitous fixture of modern society. Cellular telephones, personal music players, portable gaming systems, etc. are constant companions for many people).
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Badam et al. (US 2013/0205114; hereinafter Badam) in view of Ghidireac et al. (US 10,592,475; hereinafter Ghidireac), further in view of Makkar et al. (US 2013/0346444; hereinafter Makkar), further in view of Foster et al. (US 2006/0256603, hereinafter Foster).
Regarding claim(s) 12 and 22, Badman, Ghidireac, and Makkar do not explicitly teach the wherein the hardware-based processing node comprises a single chip.
In an analogous art of memory controller, Foster teaches wherein the hardware-based processing node comprises a single chip ([0005], Some high density servers are so small that they can support only a limited number of memory sockets … While CPU 104, chipset 105, and memory controller 106 are depicted as separate components, oftentimes their function is integrated together into one or two chips).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Badman, Ghidireac, Makkar and Foster before them, to incorporate the feature that a cluster of multiple processors integrated together into one or two chips as taught by Foster with the hardware-based processing node taught by Badam. The motivation of doing so would be for the benefits of high density design that are utilized in complex small form factor design.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claims 1-28 of present application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable by claims 1-23 of co-pending US Patent Application 15/001,320 in view of Badman et al. (US 2013/0205114; hereinafter Badam) regarding claims 1, 13 and 23 and Makkar et al. (US 2013/0346444; hereinafter referred as Makkar) regarding claims 6, 18 and 28.
Claims are extremely similar and are not patentably distinct from each other except:
(1) “physical addressing of both the temporary memory and the persistent storage of the object memory fabric is managed by the memory modules at the hardware layer of the memory modules within each memory object” recited in claims 1, 13 and 23.
However, in an analogous art of distributed memory management, Badman teaches physical addressing of both the temporary memory and the persistent storage of the object memory fabric is managed by the memory modules at the hardware layer of the memory modules within each memory object (Badman, [0141], the physical address is mapped directly to the object identifier in an absence of a block-based translation layer or other intermediate address translation layer or intermediate mapping layer for the storage device 122. The object store interface provides native object storage functionality on the storage device 122. Providing direct mapping between the physical address and the object identifier allows the elimination of additional abstraction between the application and the storage device 122; [0031]-[0033], The storage device 122 may be any kind of storage device 122. The storage device 122 may be a non-volatile storage device in which data stored on the storage device 122 persists across reboots)… The storage device 122 may be a volatile storage device or a caching device implemented using any known caching technology… The storage device 122 may be used for storing data associated with the computing device 102 or other computing devices 102 connected to a network 128.
Note that Badman teaches the physical address is mapped directly to the object identifier, the physical addresses may reference any of non-volatile storage, volatile storage device or a caching device that are local or across networks without distinction between local and remote location and without distinction between persistent and temporary storage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of instant application and Batman before them, to incorporate Batman’s native object storage functionality on the storage device with physical address mapped directly to the object identifier without distinction to allows the elimination of additional abstraction between the application and the storage device.
(2), “the object name space is unconstrained by the physical addresses managed by the one or more memory objects” recited in claims 6, 18 and 28. 
However, in an analogous art of distributed memory management, Makkar teaches “the object name space is unconstrained by the physical addresses managed by the one or more memory objects” (Makkar, [0069], raw object access uses system-generated global object IDs to access data objects).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of instant application and Batman before them, to incorporate Makkar’s global object namespace because global namespace is not constrained by physical address changes.
Independent claims 1-28 of present application are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1-23 of co-pending US Patent Application 15/001,332.
Claims are extremely similar and are not patentably distinct from each other except “physical addressing of both the temporary memory and the persistent storage of the object memory fabric is managed by the memory modules at the hardware layer of the memory modules within each memory object” recited in claims 1, 13 and 23 and “the object name space is unconstrained by the physical addresses managed by the one or more memory objects” recited in claims 6, 18 and 28.
Analysis regarding co-pending US Patent Application 15/001,320 is similarly applied.
Independent claims 1, 13, and 23 of present application are provisionally rejected under the judicially created doctrine of obvious-type double patenting as being unpatentable over independent claims 1, 12, and 21 of co-pending US Patent Application 15/001,343.
Claims are extremely similar and are not patentably distinct from each other except “physical addressing of both the temporary memory and the persistent storage of the object memory fabric is managed by the memory modules at the hardware layer of the memory modules within each memory object” recited in claims 1, 13 and 23 and “the object name space is unconstrained by the physical addresses managed by the one or more memory objects” recited in claims 6, 18 and 28.
Analysis regarding co-pending US Patent Application 15/001,320 is similarly applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138